Case 6:19-cv-01178-MJJ-PJH Document 27 Filed 09/15/20 Page 1 of 3 PageID #: 209




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 PAIGE OLIVIER                                  CASE NO. 6:19-CV-01178

 VERSUS                                         JUDGE JUNEAU

 INTERNATIONAL SNUBBING                         MAGISTRATE JUDGE HANNA
 SERVICES L L C ET AL

                            MEMORANDUM ORDER

       Before the Court are two Motions to Compel and for Attorneys’ Fees filed on

 behalf of International Snubbing Services LLC and Steve Courville. (Rec. Doc. 18

 and 21 respectively). Plaintiff, Paige Olivier, opposes the Motions. (Rec. Doc. 25

 and 26).

       Plaintiff filed this lawsuit against her former employer, International

 Snubbing Services (“ISS”), and Steve Courville for alleged sexual harassment and

 FMLA retaliation. (Rec. Doc. 1). Defendants propounded written discovery upon

 Plaintiff and sought dates for her deposition. (Rec. Doc. 18-2; 21-2). Defendants

 contend Plaintiff failed to respond to the discovery within the thirty days permitted

 by F.R.C.P. Rule 33 and 34 or to provide deposition dates as requested. (Rec. Doc.

 18-1; 21-1).

       Plaintiff opposed ISS’s Motion on the grounds that additional time is needed

 to respond to the discovery, because Plaintiff and her son were both ill with COVID-

 19. Plaintiff further indicated in her Opposition that ISS’s counsel “refused to

 discuss” a request for an extension of time to answer discovery. (Rec. Doc. 25, p. 2).
Case 6:19-cv-01178-MJJ-PJH Document 27 Filed 09/15/20 Page 2 of 3 PageID #: 210




 Email correspondence attached to Defendant Courville’s Motion indicates that

 Courville’s counsel and a representative from Plaintiff’s counsel office were

 communicating regarding the discovery responses. On August 24, 2020 at 3:52 p.m.,

 Plaintiff’s counsel advised as follows:

       I am writing to let you know that we should be finished answering Paige
       Olivier's discovery around five or six tonight. However, I just spoke
       with Ms. Olivier and was informed that she still has a few answers to
       forward to us, but she will not be able to do so until tomorrow seeing
       that her son was recently admitted to the ER. I will forward her
       supplemental answers to you tomorrow as soon as I received them.
       Please let me know if you have any questions or concerns.

       (Rec. Doc. 21-4, p. 1).

       Nonetheless, the record reflects that Courville’s counsel filed his Motion to

 Compel later that same date, August 24, 2020 at 6:50 p.m., thirty-eight (38) days

 after the discovery was served. (Rec. Doc. 21-2). ISS filed its Motion to Compel

 forty-two (42) days after its discovery was served. (Rec. Doc. 18-2).

       Plaintiff does not deny that discovery responses were not submitted within the

 thirty-day period mandated by F.R.C.P. Rule 33 and 34. Plaintiff submits that

 discovery responses have since been provided to both Defendants. (Rec. Doc. 25, p.

 2; Rec. Doc. 26, p. 1).

       The Court is troubled by Defendants’ Motions to Compel. ISS’s Motion was

 filed only twelve (12) days after responses were due. ISS did not present any

 evidence of a meaningful attempt to communicate with Plaintiff’s counsel regarding

                                           2
Case 6:19-cv-01178-MJJ-PJH Document 27 Filed 09/15/20 Page 3 of 3 PageID #: 211




 an extension. Rather, ISS presented one email from its counsel to Plaintiff’s counsel

 on August 19, 2020 in which she advised that she would call him on Friday to discuss

 discovery issues, without any time noted or giving an option to reschedule. (Rec.

 Doc. 18-3).

       Courville’s Motion was filed a mere eight (8) days after responses due, and

 then in spite of correspondence from Plaintiff’s counsel indicating that Plaintiff was

 caring for her son in the emergency room, while attempting to respond to discovery.

 The Court admonishes the attorneys for the defendants to consider professional

 courtesies and judicial resources before filing Rule 37 motions to compel that

 needlessly require briefing when a brief extension under the circumstances was

 clearly in order as a matter of professionalism. (Counsel are referred to the Code of

 Professionalism for guidance.) Based upon Plaintiff’s counsel’s representation in the

 Oppositions that responses have since been submitted to Defendants,

       IT IS ORDERED that Defendants’ Motions to Compel and for Attorneys’

 Fees (Rec. Doc. 18 and 21) are DENIED WITHOUT PREJUDICE. Defendants may

 re-file an appropriate motion, subject to the Court’s caution discussed above.

       THUS DONE in Chambers, Lafayette, Louisiana on this 15th day of

 September, 2020.

                                        ______________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE

                                           3
